Title: From Theodore Hansford to University of Virginia Board of Visitors, 15 March 1822
From: Hansford, Theodore
To: University of Virginia Board of Visitors


Gentlemen,
King George County, Virginia,
March 15th 1822.
Having determined to give, to the University of Virginia, some books of rare occurrence and ancient edition, I now send them to your care, with a Catalogue enclosed.They came to my possession in the following manner. My father, in the Revolutionary war, sent to Philadelphia, for some classical books for me, then a boy at school. The person, employed by him to procure them, when arrived at Philadelphia, instead of going to a book store to purchase them, was advised by an acquaintance to go to the sale of the estate of a deceased German divine. He went accordingly, and found them there; but could not purchase them, without taking with them a great many others, consisting chiefly of theological works composed in Latin. Nearly all of the latter have been destroyed, as they appeared to be treatises on abstruse points in theology, and being in a dead language, were not likely to be useful at the present day. I have preserved however some works on other subjects, composed in Greek and Latin, which constitute the subject of my present donation.I have sent also some curiosities collected by me of the following descriptions;—1. Some stone arrows heads manufactured by the Aborigines of the Country. The variety of stone of which they are made, and of their size, may hereafter amuse, if not instruct, the scientific man in his researches into the antiquities of America.2. Some shell-marl found, in the bed of a watercourse, on my land in this County, at least three miles in a strait direction from Potomac river, into which the watercourse empties, and from which, according to the meanders of the watercourse, the place, where the marl is found, is distant at least five miles. The deposit of marine substances in the interior of the country, at such a distance from tide water, may afford some hints to the philosopher in the study of natural history, and perhaps some aid to the geologist in ascertaining the nature and qualities of soils, and the causes of the remarkable phenomena occasionally appearing therein.I hope to be able still further to contribute my mite to the advancement of the University. I think it may be considered a better “Corinthian Capital” of our Republic than Sir Edmund Burke’s order of probility is of “polished society”.Accept assurances of my high regard for yourselves, and my sincerest wishes for the prosperity and success of the institution over which you preside.Theo. Hansford.